Exhibit 10.1

MANTECH INTERNATIONAL CORPORATION

2008 INCENTIVE COMPENSATION PLAN

 

1.0 OVERVIEW

ManTech International Corporation (the “Company”) has established this 2008
Incentive Compensation Plan (this “Plan”) to help attract, retain and motivate
our executives to achieve certain pre-established goals and objectives.
Incentive compensation is an integral part of the Company’s compensation
strategy. This Plan sets forth a uniform, systematic, and measurable process for
determining incentive compensation. The goal-setting process contained in this
Plan helps mutually supportive executives focus on achieving the overall
business strategy and mission of the Company. The Compensation Committee of the
ManTech International Corporation Board of Directors (the “Compensation
Committee”) has ultimate authority over the implementation and interpretation of
this Plan, and as such, this Plan is compatible with the Compensation
Committee’s Executive Compensation Philosophy.

 

2.0 PLAN PARTICIPANTS

All executive officers of the Company, including the CEO, President, CFO,
Controller and designated presidents of the Company’s principal business units
(the “Subsidiary and Division Presidents”), as well as certain other key members
of senior management identified by the CEO and President, are eligible to
participate in this Plan (together, the “Participants”).

 

3.0 POLICY

For each Participant, a set of goals (which shall include business unit goals
and Company goals, as appropriate) shall be established, reviewed and
memorialized according to the process set forth below (the “Participant Goals”).
All Participant Goals shall be specific, measurable, realistic, and
quantitative, to the extent practical. The goal-setting process shall be
accomplished in accordance with a time schedule established by the Compensation
Committee, CEO and President.

In the case of the Subsidiary and Division Presidents, the Participant Goals
shall include both financial performance goals established for the applicable
business unit (“Business Unit Goals”) and financial performance goals
established for the Company as a whole (“Company Goals”).

In the case of all other Participants, the Participant Goals shall be comprised
solely of Company Goals.

Participant Goals for each Participant shall be set forth in a separate
agreement or term sheet (each a “Plan Agreement”). Each Plan Agreement shall
also set forth the weights for the various Participant Goals, a Target Award
amount, and other factors to be used in the Scoring Process (as defined below).

2008 Incentive Compensation Plan

 

Page 1 of 5



--------------------------------------------------------------------------------

 

After the end of the fiscal year, Participant Goals will be measured against
actual results to determine whether and to what extent incentive compensation
has been earned under this Plan for each Participant. This process is referred
to in this Plan as the “Scoring Process.”

In addition, the Compensation Committee has the discretionary authority to
exercise negative discretion to reduce the amount payable to any Participant
under the Plan. The exercise of this negative discretion may be based on any
factors deemed appropriate by the Compensation Committee.

Additionally, the Compensation Committee may, outside the terms of this Plan,
consider whether a discretionary bonus is warranted for any executive officer.
In making that determination, the Committee may consider any objective or
subjective factors that the Committee deems appropriate in its sole discretion.

 

3.1 Guidance for Goal-Setting Process

All Participant Goals and weightings will be subject to the final review,
modification and approval by the Compensation Committee. (With respect to
non-executive officer Participants, if any, the Compensation Committee may
delegate this function to the CEO and/or President.) The following process will
be used to prepare a recommendation to the Compensation Committee:

 

  •  

The Company Goals will be established by the CEO, with input from the President,
the CFO and the Compensation Committee.

 

  •  

Business Unit Goals will be initially established by consultation of the
President with each respective Subsidiary and Division President. The Business
Unit Goals will then be reviewed for approval by the CEO.

 

  •  

For the Subsidiary and Division Presidents, weighting of the Participant Goals
will be established by consultation of the President with each respective
Subsidiary and Division President. The Participant Goal weightings will then be
reviewed for approval by the CEO.

 

  •  

For Participants other than the Subsidiary and Division Presidents, weighting of
the Participant Goals will be established by consultation of the CEO and/or
President (as appropriate) with each respective Participant.

 

  •  

The Chairman of the Compensation Committee will establish all Participant Goals
and weightings for the CEO and review and approve all goals and weightings for
the other Plan Participants.

 

3.2 Performance Criteria for Goals

 

  •  

Business Unit Goals

 

  •  

Revenue Growth (as recognized for the performance period in accordance with GAAP
principles)

 

  •  

Accounts Receivable Days Sales Outstanding (DSOs) (4 quarter average)

 

2008 Incentive Compensation Plan

 

Page 2 of 5



--------------------------------------------------------------------------------

 

  •  

Bookings (full value of contract award for non-IDIQ contracts, plus standard
award value of IDIQ wins)

 

  •  

Company Goals

 

  •  

Revenue (as recognized for the performance period in accordance with GAAP
principles)

 

  •  

EBIT % (earnings before interest and taxes, expressed as a percentage of
Revenue)

 

  •  

Accounts Receivable Days Sales Outstanding (DSOs)

 

  •  

Bookings (full value of contract award for non-IDIQ contracts, plus standard
award value of IDIQ wins)

 

3.3 Target Awards

 

  •  

Each Participant shall have a predetermined Target Award expressed as a
percentage of his or her base salary as of April 1, 2008, as established by the
Compensation Committee. The Target Award shall be an amount of incentive
compensation that the Participant will earn if 100% of the Participant Goals are
achieved.

 

  •  

The maximum total incentive compensation amount payable pursuant to any Plan
Agreement shall be indicated on each Participant’s Plan Agreement.

 

3.4 Guidance for Scoring Process

 

  •  

Overview: Actual results for the year will be prepared and then compared to the
Participant Goals. The resulting scores will be expressed numerically (including
weights where assigned).

 

  •  

Defined Terms: This Section 3.4 uses the following terms (which terms also
operate in the Participants’ Plan Agreements).

 

  •  

Formal Target Award – amount of incentive compensation that the Participant can
earn if 100% of the assigned Participant Goals under this Plan are achieved.

 

  •  

Factor – the weighting percentage assigned to each goal. The factors shall total
100% for all goals.

 

  •  

Business Unit Performance Score – the multiplication of the factor assigned to
each Business Unit Goal times the percentage achieved for each such goal,
totaling the resulting products.

 

  •  

Company Performance Score – the multiplication of the factor assigned to each
Company Goal times the percentage achieved for each such goal, totaling the
resulting products.

 

  •  

Final Performance Score – the multiplication of the Business Unit Performance
Score times the Company Performance Score, yielding the final score that will be
converted to the Award Percentage using a conversion formula. For Participants
with no Business Unit Goals, the Final Performance Score shall be the Company
Performance Score.

 

2008 Incentive Compensation Plan

 

Page 3 of 5



--------------------------------------------------------------------------------

 

  •  

Award Percentage – the percentage of the Participant’s salary that is earned
(prior to adjustment), based upon the Final Performance Score. The Award
Percentage is derived from a conversion formula contained in the Participant’s
Plan Agreement.

 

  •  

Scoring Process for Division Presidents:

 

  •  

Scores for the achievement of Business Unit Goals and Company Goals will be
determined. These scores will be expressed as a percentage.

 

  •  

If the Business Unit Performance Score or the Company Performance Score is less
than 90%, then no portion of the Formal Target Award under this Plan will be
paid to the Participant.

 

  •  

If the Business Unit Performance Score and the Company Performance Score are
equal to or greater than 90%, then the Business Unit Performance Score will be
multiplied by the Company Performance Score, based on the Company’s actual
results for the year, to yield the Final Performance Score. The Final
Performance Score will be converted to an Award Percentage using the performance
conversion table on the executive’s individual Participant’s Plan Agreement.

 

  •  

The Award Percentage will then be converted to the Formal Incentive Award amount
earned by the Participant by multiplying the Award Percentage times the
Participant’s base salary as of April 1, 2008.

 

  •  

Scoring Process for Other Participants:

 

  •  

If the Company Performance Score is less than 90%, then no portion of the Formal
Target Award under this Plan will be paid to the Participant.

 

  •  

If the Company Performance Score is equal to or greater than 90%, then the
Company Performance Score will be converted to the Award Percentage using the
performance conversion table on the executive’s individual Participant’s Plan
Agreement.

 

  •  

The Award Percentage will then be converted to the Formal Incentive Award amount
earned by the Participant by multiplying the Award Percentage times the
Participant’s base salary as of April 1, 2008.

 

  •  

Final Compensation Committee Review: The Compensation Committee will review the
resulting incentive compensation payment amount for each Participant. The
Compensation Committee has the authority to reduce the incentive compensation
payment amount due any Participant hereunder, based on any factor deemed
relevant by the Compensation Committee. No incentive compensation payment amount
for any executive officer shall be paid out until formally approved by the
Compensation Committee.

 

2008 Incentive Compensation Plan

 

Page 4 of 5



--------------------------------------------------------------------------------

 

4.0 AUTHORIZATION

The Compensation Committee has authorized the development of this Plan and, with
the assistance of the CEO and President, shall oversee the consistent and
equitable implementation of the provisions of this Plan and the individual
Participants’ Plan Agreements. The Company’s compensation department will
support the administration of the Plan, as directed by the Compensation
Committee.

Approved by the Compensation Committee of the Board of Directors on March 10,
2008

 

2008 Incentive Compensation Plan

 

Page 5 of 5